ORDER
PER CURIAM
Jennifer Keith (Appellant) appeals the judgment of the Probate Division of the Circuit Court of the City of St. Louis (the probate division) denying her claims against the Estate of Jake Andrew Palum-bo (the Estate). In four points on appeal, Appellant argues that the probate division erred by concluding that a provision of the marital settlement agreement of Appellant and Jake Palumbo (Decedent) was invalid and unenforceable. Appellant also contends that the probate division erred by concluding that the Estate was not required, under the marital settlement agreement, to indemnify Appellant for her legal fees. The Estate filed a cross-appeal, arguing that the trial court erred by denying its counterclaim for attorney’s fees. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).